Citation Nr: 1736046	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REMAND

The Veteran had active duty service from August 1971 to August 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his spouse testified at a December 2016 Board hearing at the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

First, the Board finds that the appeal must be remanded because: (1) there appear to be outstanding service treatment records (STRs); and (2) complete, all competent nexus opinions currently of record fail to discuss the reported records.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

An October 10, 1973, STR documented left ear ache since firing weapons without earplugs.  The in-service examiner noted an abnormal audiogram and indicated high frequency loss in the left ear.  Based on proximity, it seems that this examiner was referencing the audiograms dated October 7, 1973, and October 9, 1973, which recorded puretone thresholds in American Standards Association (ASA) values.  

Additionally, a STR dated October 16, 1973, refers to an audiogram that indicated a temporary threshold shift (TTS) secondary to noise.  This in-service examiner noted that the Veteran should be re-tested three times at weekly intervals to determine if the Veteran's hearing loss persisted.  The follow-up audiograms are not associated with the claims file.  The Board has a duty to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2014).

There may also be outstanding pre-service and post-service occupational audiograms and annual screenings from the Veteran's railroad switchman job; and (2) even if these records do not exist, all competent nexus opinions currently of record fail to adequately discuss the switchman history.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott, 789 F.3d at 1375; Barr, 21 Vet. App. at 307; Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465. 

The Veteran's cumulative statements indicate that he worked as a railroad switchman pre-service and post-service (38-year job history, with a few years before service and the majority after service), during which he was exposed to noise from train engines without the use of occupational hearing protection.  See September 2012 VA audiological examination report; December 2013 VA audiological examination report; December 2016 Hearing Transcript.  The Veteran also testified that, although his railroad job involved "a little noise," it was not as severe as being in the motor pool during service.  See December 2016 Hearing Transcript.  

On the other hand, the December 2013 examiner documented the Veteran's pre-service and post-service switchman history and noted that the record lacked any associated occupational audiograms or annual screenings.  Nevertheless, this examiner also gave a negative nexus opinion without addressing the possibility that the Veteran may have been exposed to pre-service acoustic trauma that was aggravated beyond natural progression by his in-service acoustic trauma.  See Barr, 21 Vet. App. at 307; Reonal, 5 Vet. App. at 461.  

In light of the aforementioned, the Board finds that: (1) there may be outstanding pre-service and post-service occupational audiograms and annual screenings from his railroad switchman job; and (2) even if these records do not exist, all competent nexus opinions currently of record fail to adequately discuss the Veteran's switchman history.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott, 789 F.3d at 1375; Barr, 21 Vet. App. at 307; Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding service treatment records, including the three follow-up audiograms referenced in the service treatment record dated October 16, 1973.  

2.  Seek any pre-service or post-service occupational audiograms or annual screenings pertaining to the Veteran's railroad switchman job.  

3.  After completing the above, to the extent possible, obtain an addendum opinion to assess whether any current hearing loss disability is caused or aggravated by a disease or injury in service.  

The opinion must consider all of the following: 

(a)  the October 10, 1973, service treatment record that: (i) documented left ear ache since firing weapons without earplugs; (ii) noted an abnormal audiogram; and (iii) indicated high frequency loss in the left ear; 

(b)  the October 7, 1973, and October 9, 1973, audiograms, seemly referenced by the October 10, 1973, service treatment record; 

(c)  the October 16, 1973, service treatment record that noted: (i) a temporary threshold shift (TTS) secondary to noise; and (ii) that the Veteran should be re-tested three times at weekly intervals to determine if hearing loss persisted; 

(d)  whether the Veteran's bilateral hearing loss clearly and unmistakably existed prior to service due to pre-service noise exposure as a railroad switchman;

(e)  any effect the Veteran's pre-service and post-service noise exposure as a railroad switchman has on the nexus analysis;

(f)  whether the Veteran's bilateral hearing loss was at least as likely as not (50 percent probability or greater) caused by the reported acoustic trauma from training and occupational duties as a vehicle mechanic; and

(g)  whether the Veteran's bilateral hearing loss was at least as likely as not (50 percent probability or greater) aggravated beyond natural progression by the reported acoustic trauma from training and occupational duties as a vehicle mechanic.

The examiner is advised that the October 7, 1973, and October 9, 1973, audiograms recorded puretone thresholds in American Standards Association (ASA) values.  As such, discussion of these audiograms needs to clearly address conversion from ASA values to International Standards Organization-American National Standards Institute (ISO-ANSI) units.     

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel
Copy mailed to:  Texas Veterans Commission

